DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 8/3/2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 20170249963 (“Oyanagi et al.”).
With regards to Claims 1-4, Oyanagi et al. teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder (Abstract, [0145], and [0284]).  Specifically, Oyanagi et al. teaches its magnetic layer’s forming composition contains a ferromagnetic hexagonal barium ferrite powder, polyethyleneimine, stearic acid, and 1.0 to 4.0 weight parts of protrusion forming agent ([0067], [0078]-[0079], [0131], [0145], [0155]-[0157], [0215], and Example 1).  Oyanagi et al. teaches how its coefficient of friction is measured and uses the formula F=µN, wherein F is the frictional force, µ is the coefficient of friction, and N is the normal force ([0023]-[0024]).  Oyanagi et al. controls and adjusts its friction characteristics in its medium in order to maintain abrasiveness, specifically inhibiting a drop in the abrasiveness of the surface of the magnetic layer with repeated running at low humidity despite the high surface smoothness of the magnetic layer ([0010], [0011], [0017], [0052]-[0054], and [0156]).  
Examiner further notes that the instant claims are directed to a final product, not the method of making or method of measuring a specific property.  The claim language directed to the method of determining/measuring the frictional forces do not necessarily materially affect the structure and/or composition of the magnetic tape. In the absence of evidence to the contrary, the Examiner takes the position that the method of measuring/obtaining the frictional forces in the magnetic tape is not germane to the patentability of the claimed product.
In that regard, although Oyanagi et al. does not disclose the claimed measuring conditions used to determine the claimed frictional forces, there is a sound basis that the claimed properties are deemed to be inherent to the structure of the prior art since Oyanagi et al. teaches an invention with a substantially similar structure with magnetic layer chemical compositions that are substantially the same as the claimed invention.  Applicant’s attention is directed to Table 1 of the Specification, which describes the magnetic layer forming compositions that are necessary to achieve the claimed frictional forces (i.e. a ferromagnetic powder, polyethyleneimine, stearic acid, and a protrusion forming agent).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
In the alternative, it would have been obvious to one of ordinary skill in the art to have Oyanagi et al.’s frictional force F1.5 N in a range of 9 to 14 gf and F0.2 N in a range of 4 to 11 gf as claimed in order to obtain a magnetic tape that is capable of inhibiting a drop in the abrasiveness/friction of the surface of the magnetic layer with repeated running and to achieve good electromagnetic characteristics ([0008] and [0017]). 

With regards to Claim 5, Oyanagi et al. teaches the magnetic layer includes an inorganic oxide-based particle ([0145], [0150], and [0156]).  

With regards to Claim 6, Oyanagi et al. teaches the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer (Abstract, [0030]-[0032], [0145], [0150], [0152], and [0156]).  

With regards to Claim 7, Oyanagi et al. teaches the magnetic layer includes carbon black [0155]. 

With regards to Claim 8, Oyanagi et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer [0162].  

With regards to Claim 9, Oyanagi et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer [0172]. 

With regards to Claim 10, Oyanagi et al. teaches an example of a magnetic tape comprising a back coating layer having a thickness of 0.50 µm, a non-magnetic support having a thickness of 4.00 µm, a non-magnetic layer having a thickness of 0.10 µm, and a magnetic layer having a thickness of 70 nm ([0283]-[0285]).  Thus, Oyanagi et al. teaches a total thickness of the magnetic tape is 4.67 µm.  

With regards to Claim 11, Oyanagi et al. teaches a magnetic tape cartridge comprising the magnetic tape [0187]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785